Citation Nr: 0807800	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


[The issues of entitlement to an increased evaluation for 
residuals of right ankle arthroscopic debridement of right 
ankle with arthritis, and for an effective date prior to May 
1, 2005, for a 20 percent evaluation for residuals of right 
ankle arthroscopic debridement of right ankle with arthritis, 
are the subject of a separate decision.]



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In his January 2002 VA Form 21-526, Veteran's Application for 
Compensation and Pension, the veteran claimed entitlement to 
nonservice-connected pension.  Although letters were sent to 
the veteran in January 2002 and July 2002 with respect to 
this claim, informing him of the information necessary to 
substantiate a claim for nonservice-connected pension, review 
of the claims file does not show that this issue was ever 
adjudicated.  Accordingly, it is referred to the RO for the 
appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

During his December 2007 hearing before the Board, the 
veteran stated that his bilateral hearing loss has worsened 
since his last VA examination, which was conducted in 
September 2005.  Although a March 2007 private audiological 
evaluation is of record, it is not probative for VA purposes 
because the results are primarily charted, and although 
puretone decibel loss averages are provided, they are based 
on the puretone decibel loss at 500 Hertz, 1000 Hertz, and 
2000 Hertz only.  For VA purposes, a puretone decibel loss 
average must be comprised of the clinical findings for 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  38 C.F.R. 
§§ 4.85, 4.86 (2007).  To that end, although the results are 
charted, it is clear that the veteran's hearing loss at those 
upper levels (3000 Hertz and 4000 Hertz) is significantly 
more severe than at the lower levels.  However, because the 
Board cannot infer numeric values from the chart, or make 
medical conclusions on its own, it is clear that a new VA 
audiological examination must be conducted so that the 
severity of the veteran's bilateral hearing loss can be 
determined.  Id., see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the veteran a VA 
audiological evaluation to determine 
the current severity of his bilateral 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the 
results of a complete VA audiological 
evaluation must be recorded, to include 
a statement detailing, in numbers, the 
findings of puretone decibel loss at 
500, 1000, 2000, 3000 and 4000 Hertz, 
the puretone threshold average of the 
results from 1000 Hertz to 4000 Hertz, 
and the results of the word recognition 
test, in percentages, using the 
Maryland CNC test.  The report must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any 
scheduled examination, documentation 
must be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



